DETAILED ACTION

a.	Claims 1-9 in the present application are being examined under the pre-AIA  first to invent provisions:
	- claims 1, 3, and 6-9 are amended
b.	This is a final action on the merits based on Applicant’s claims submitted on 03/05/2021.


EXAMINER’S COMMENTS

Regarding claims 1, 3, and 6-9 previously rejected under 35 U.S.C. § 112, second paragraph, claims 1, 3, and 6-9 have been amended according to the Examiner’s recommendation and thus the previous rejection has been withdrawn.
Regarding claims 1-9 previously rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9942773; and Claims 1-9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10616770, the Applicant has filed a Terminal Disclaimer on 03/05/2021 and was approved on the same day. Therefore, the previous rejection of claims 1-9 has been withdrawn.

Allowable Subject Matter

Claims 1-9 are allowed

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The claims identified in the “Allowable Subject Matter” above draw to different variations of a method and apparatus of generating a list of channels to be shared between a primary and secondary system. These claims contain the following bold-faced features which, when combined with other features in the claims, conventional techniques of record in the art fail failed to anticipate or render obvious.
The primary reason for the allowance of the Independent Claims 1, 8, and 9 is the inclusion of the limitation, “receive/receiving a notification of a channel selected from a list of channels recommended for second communication service, from two or more communication devices, respectively; determine/determining whether the channel selected by one of the two or more communication devices conflicts with the channel selected by at least one of other communication device of the two or more communication devices”. These limitations, as incorporated into other limitations of the independent claims 1, 8, and 9 are neither known from, nor rendered obvious by, the available prior arts. Junell (US Patent 8,451,789) describes independent wireless resource sharing on a fair basis to enable selecting the most suitable coexistence between wireless networks, using, for example, a hierarchical resource request process. However, Junell is silent as to generating a list of channels. Instead, Junell merely describes resource reallocation using either a light resource request process directed only to the networks in the same network allocation group or a more extensive resource request process directed to ail networks within interference range.
Claims 2-7 depend on base claim 1; therefore, these claims are considered allowable on the basis as the independent claim 1 as well as for the further limitations set forth. It is noted that all the limitations combined together as stated in Claim 1 are subjected for allowance and 
The Applicant is reminded again that the instant application, regardless of the above reasons for allowance, would only be allowed when all of the rejections made in this Office action have been successfully overcome by the Applicant’s appropriate course of actions; or persuasively prove otherwise.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 8:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHUONG M NGUYEN/
Patent Examiner, Art Unit 2411
/JAE Y LEE/Primary Examiner, Art Unit 2466